Dismissed and Opinion filed April 17, 2003








Dismissed and Opinion filed April 17, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00375-CR
____________
 
WILLIE JAMES PARKER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 400th District Court
Fort Bend County, Texas
Trial
Court Cause No. 31,787
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to possession of a controlled
substance on February 18, 2000. In accordance with the terms of a plea bargain
agreement with the State, the trial court sentenced appellant to five years
deferred adjudication probation. On the same date, appellant voluntarily waived
his right to appeal. Appellant filed a pro se notice of appeal.  Because appellant has no right to appeal, we
dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed April 17, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.
Do Not Publish C Tex. R. App. P. 47.2(b).